EXHIBIT 10.23S

Pages where confidential treatment has been requested are stamped “Confidential
Treatment Requested and the Redacted Material has been separately filed with the
Commission,” and places where information has been redacted have been marked
with (***).

TWENTY-SIXTH AMENDMENT

TO

CSG MASTER SUBSCRIBER MANAGEMENT SYSTEM AGREEMENT

BETWEEN

CSG SYSTEMS, INC.

AND

DISH NETWORK L.L.C.

This TWENTY-SIXTH AMENDMENT (this “Amendment”) is made by and between CSG
Systems, Inc., a Delaware corporation (“CSG”), and DISH Network L.L.C., a
Colorado limited liability company (“Customer”). This Amendment shall be
effective as of the date last signed below (the “Effective Date”). CSG and
Customer entered into a certain CSG Master Subscriber Management System
(Document #2301656) effective as of January 1, 2010 (the “Agreement”), and now
desire to further amend the Agreement in accordance with the terms and
conditions set forth in this Amendment. If the terms and conditions set forth in
this Amendment shall be in conflict with the Agreement, the terms and conditions
of this Amendment shall control. Any terms in initial capital letters or all
capital letters used as a defined term but not defined in this Amendment shall
have the meaning set forth in the Agreement. Upon execution of this Amendment by
the parties, any subsequent reference to the Agreement between the parties shall
mean the Agreement as amended by this Amendment. Except as amended by this
Amendment, the terms and conditions set forth in the Agreement shall continue in
full force and effect according to their terms.

CSG and Customer agree to the following upon the Effective Date:

 

1. Customer desires, and CSG agrees, to standardize the interfaces and
applications between Customer’s QT04, QT05 and QT07 environments.

 

2. Exhibit A, Environment Matrix, to this Amendment sets forth the various
environments impacted by the Integrated Operations Testing (“IOT”) environment
standardization. The matrix states (i) whether an environment is needed by
Customer in its QT04, QT05 and/or QT07 environments, (ii) if an environment is
needed, the environment(s) in which standardization has been completed, and
(iii) the environment(s) in which standardization needs to be completed pursuant
to this Amendment.

 

3. The following assumptions apply in connection with the IOT environment
standardization:

 

  •  

The QT04, QT05 and QT07 environments are not designed for load testing. Any load
testing will need to be requested by Customer and coordinated by CSG, with the
potential for increased costs.

 

  •  

The QT04, QT05 and QT07 environments are not high availability environments,
meaning, there is no redundancy built into any of the hardware or software.

 

  •  

Paper statements must be requested by Customer for any or all of the IOT
environments and will not generate automatically.

 

  •  

Statements will be available in DirectNet for the QT04, QT05 and QT07
environments.

 

  •  

Nightly cycle will occur ***** *** **** per ****, between **** **** and ****
**** prevailing Mountain time, with the understanding that Customer can request
a ****** ********* cycle on an exception basis with a minimum of *** *** days
advance notice.

 

  •  

Current IOT support requirements are set forth in the Twelfth Amendment to the
Agreement (CSG #2308298).

 

  •  

Hardware purchased for SLBOS pursuant to this Amendment allows for isolated
environments for QT04 in which each environment can support its own version of
code without impact to another environment.

 

  •  

Items on Exhibit A, Environment Matrix, listed in the “Environment Needed”
column as “No” have been reviewed by Customer and Customer agrees that to
Customer’s knowledge those items are not required at this time. Future requests
for those items listed in the “Environment Needed” column as “No” will be
handled independent of this Amendment.



--------------------------------------------------------------------------------

*** Confidential Treatment Requested and the Redacted Material has been
separately filed with the Commission.

 

  •  

Delivery of the SLBOS server requires approximately an ***** *** **** lead time
(*** *** ***** to order and *** *** ***** to configure).

 

  •  

Code deployments into the QT04, QT05 and QT07 environments will follow the
guidelines and assumptions set forth in the Twentieth Amendment to the Agreement
(CSG #2309714).

 

4. As a result, Schedule F, Fees, CSG Services, Section I, entitled
“Processing,” subsection G entitled “Integrated Operations Testing Environment
for QT05 and QT07” shall be deleted in its entirety and replaced with the
following:

G. Integrated Operations Testing Environment for environments QT04, QT05 and
QT07

 

Description of Item/Unit of Measure

   Frequency    Fee

1.      Integrated Operations Testing Environment for environments QT04, QT05
and QT07

     

a)      MIPS (capacity of ** *** *****)

   *******    $*********

b)      DASD (capacity of *** ** *** *****) (Note 3)

   *******    $*********

c)      Allocation of CSG Hardware/Software (Note 4)

   *******    $*********

d)      Monthly Support (Note 1)

   *******    Per Exhibit
A-1.7. (ASH)

2.      Additional allocation of CSG Hardware/Software (Note 5)

   One-Time    $*********

3.      Build out IOT regions (Note 2)

   One-Time    ***** ***
Per Exhibit
A-1.7. (ASH)

Note 1: Monthly support of the IOT environment will be provided on a **** ***
********* basis using ASH.

Note 2: The build of the IOT environments is on a **** *** ********* basis using
ASH. The **** *** listed above are an estimate.

Note 3: For clarification purposes, the DASD capacity includes *** ** (per the
Twelfth Amendment to the Agreement, CSG document number 2308298, executed on
May 9, 2011), and *** ** (per SOW, CSG document number 2310612, executed on
October 13, 2011).

Note 4: For clarification purposes, the Allocation of CSG Hardware/Software
******* fee includes $********* for QT05/07 (per the Twenty-fourth Amendment to
the Agreement, CSG document number 2311983, executed on June 6, 2012) and the
additional $***** fee has been allocated for the support of SLBOS, ENI and
Customer Profile added to QT04 by means of this Amendment.

Note 5: For clarification purposes, the one-time Additional allocation of CSG
Hardware/Software fee includes $******* for QT05/07 (per the Twenty-fourth
Amendment to the Agreement, CSG document number 2311983, executed on June 6,
2012) and the one-time $********* fee has been allocated for the support of
SLBOS, ENI and Customer Profile added to QT04 by means of this Amendment.

For clarification purposes, invoicing for the additional allocation of CSG
Hardware/Software one-time fee of $********* and the monthly increase in
allocation of CSG Hardware/Software of $******** listed above, shall begin in
the month the CSG Smartlink® BOS and Customer Profile work is completed
(estimated to be complete ****** **** days following the Effective Date of this
Amendment).

IN WITNESS WHEREOF the parties hereto have caused this Amendment to be executed
by their duly authorized representatives.

 

DISH Network L.L.C.     CSG SYSTEMS, INC. By:   /s/ Michael K. McClaskey     By:
  /s/ Joseph T. Tuble Name:   Michael K. McClaskey     Name:   Joseph T. Ruble
Title:   Senior Vice President and Chief Information Officer     Title:   EVP,
CAO & General Counsel Date: 8/24/12     Date: 29 August 2012

 

Page 2 of 4



--------------------------------------------------------------------------------

*** Confidential Treatment Requested and the Redacted Material has been
separately filed with the Commission.

 

Exhibit A

Environment Matrix

 

CSG Services

   Environment
Needed?    Completed
Environment(s)    Needed
Environment(s) Customer Profile    Yes    05, 07 1    04 ENI    Yes    05, 07   
04 SLBOS    Yes    05, 07 2    Isolate 04 ACSR    Yes    05, 07    04 Nagra DS
   Yes    05, 07    04 Credit/Debit Card Processing    Yes    05, 07    04 Check
Verification
(via check velocity)    Yes    05, 07    04 PPV Upload/Feedback    Yes    05, 07
   04 Vantage    Yes    05, 07    04 Statement Express    Yes    05, 07    04
DDE    Yes    05, 07    04 Credit Verification    Yes    05, 07    04 Monetary
Payment Gateway
(MPG)    Yes    05, 07    04 EMI Subsystem
(Exchange Message Interface)    Yes    05, 07    04 Recurring CC    Yes    05,
07    04 EFT    Yes    05,07    04 Recurring EFT    Yes    05, 07    04 RMS   
Yes    05, 07    04 FTP Equip Upload    Yes    05, 07    04 Vertex    Yes    05,
07    04 EAL/EAR    Yes    05, 07    04 ZAS/ZAR/ZAM    Yes    05, 07    04 Sales
Dashboard    Yes    05, 07 2    04 IaT/WildBlue    Yes    05, 07 2    04 Paper
Statements    Yes    05, 07    04 EMI/SLA Dashboard    No    05, 07    04 CIM IT
(Oracle)    No    05, 07    none SMS / IM    No    none    none Vantage Plus   
No    none    none Vantage Direct    No    none    none NCOALink    No    none
   none Delinquency Dashboard    No    none    none CheckFree    No    05   
none Mail Trace    No    05    none Lockbox    No    none    none Letters    No
   none    none

 

Page 3 of 4



--------------------------------------------------------------------------------

*** Confidential Treatment Requested and the Redacted Material has been
separately filed with the Commission.

 

1. Customer Profile will be implemented into the QT05 and QT07 regions per the
Twenty-third Amendment to the Agreement, CSG document number 2313021, executed
on May 25, 2012.

2. Implementation of IaT, Paper Statements and the Sales Dashboard into QT07;
and the isolation of the SLBOS in the QT05 and QT07 regions will occur per the
Twenty-fourth Amendment to the Agreement, CSG document number 2311983, executed
on June 6, 2012.

 

Page 4 of 4